DETAILED ACTION
This action is responsive to communications: Amendment filed on 12/10/2020. 
Claims 18 – 24 are pending in the case. Claims 18 and 24 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 12/10/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it is not accompanied by a statement that the substitute specification includes no new matter. It should be noted that there is a statement, which states, “No new matter has been introduced to the amended abstract, claims, or specification and support for these amendments is noted throughout the Applicant’s remarks.” This statement reads that at least one, but not necessarily all, of the documents amongst the abstract, claims, or specification was not introduced with new matter but does not state the specification includes no new matter.
Election/Restrictions
Newly submitted claims 18 – 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the process of making as originally claimed can be used to make another materially different product such as a pillow.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18 – 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 12/10/2020 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the process of making as originally claimed can be used to make another materially different product such as a pillow.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DMITRY SUHOL can be reached on (571)272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN HILLERY/Primary Examiner, Art Unit 3715